Citation Nr: 1420284	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for status post C5-6 anterior cervical discectomy and fusion.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic perforation of the tympanic membranes.

4.  Entitlement to service connection for dizziness and headaches, to include as due to asbestos exposure, chronic perforation of the bilateral eardrums, and exposure to environmental contaminants.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from October 1981 to March 2009 and had active military service from January 6, 1982 to June 2, 1982, April 30, 1983 to May 14, 1983, May 3, 1984 to May 19, 1984, January 4, 1985 to February 3, 1985, November 13, 1985 to November 20, 1985, May 3, 1986 to May 17, 1986, May 25, 1991 to June 8, 1991, July 11, 1992 to July 25, 1992, August 7, 1993 to August 27, 1993, and December 2003 to March 2005.  He also had periods of active duty training from May 1996 to May 2000 (including 88 days of active duty), May 2001 to May 2002 (including 25 days of active duty), May 2003 to December 2003 (including 30 days of active duty), May 2005 to May 2006 (including 30 days of active duty), May 2007 to May 2008 (including 28 days of active duty), and May 2008 to March 2009 (including 2 days of active duty).

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2006, the RO denied service connection for hearing loss, tympanic membrane perforation, headaches, and dizziness.  The RO denied service connection for disability of the cervical spine in December 2009.  In April 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.

The Board remanded this claim in November 2010.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, chronic perforated tympanic membranes, headaches, dizziness, and a disability of the cervical spine.

The service treatment records show that an audiogram was performed on January 11, 1982 at the Veteran's entrance into military service.  The audiogram demonstrates hearing loss in both ears, as auditory thresholds at 3,000 Hertz (Hz) in the left ear are at 40 decibels; and in the right ear auditory thresholds at 4,000 Hz are at 40 decibels.  See 38 C.F.R. § 3.385.  Therefore the determinative issue with respect to the hearing loss claim is whether the pre-existing hearing loss disability was aggravated by military service.  There is not a VA examination of record which adequately address this matter.  This should be remedied on remand.

The service connection claims for chronic perforated tympanic membranes, headaches, and dizziness are inextricably intertwined with the hearing loss issue as the medical evidence in the file relates the Veteran's hearing loss with these other disabilities.  In September 2013, the Veteran's representative submitted a statement asserting that since the Veteran had service in Iraq, the issue of whether the Veteran's headaches and dizziness are a result of an unexplained chronic illness from his Persian Gulf service also should be considered.  This further development should be conducted on remand.

Regarding the service connection claim for a cervical spine disability, the examination provided in August 2011 noted that the Veteran's cervical spine disability was not related to injury in military service because the Veteran had a motor vehicle whiplash accident in 1985 or 1986.  However, the examiner did not adequately consider the Veteran's lay statements regarding continued headaches and dizziness since a head injury in service in 2004.  Another examination or opinion for the cervical spine is warranted.  The Board also notes that the Veteran was on active duty training in 1985 and 1986, as noted in the introduction above.  The Veteran has never stated that the whiplash injury suffered in 1985 or 1986 happened during a period of active duty training and none of the service treatment records confirm this.  However, given that the file is being remanded, the Veteran should be asked to clarify whether the motor vehicle accident in 1985 or 1986 resulting in whiplash injury happened during a period of active duty training.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he was on active duty training when he suffered a whiplash injury due to a motor vehicle accident in 1985 or 1986 and ask him to submit any medical treatment records from that injury or sign the proper release form for VA to obtain the records.

2.  Send the Veteran a notice letter regarding the criteria for substantiating service connection claims for headaches and dizziness to include as due to an unexplained chronic illness from his service in Iraq.

3.  Contact the appropriate service department to verify whether there is any evidence that the Veteran was exposed to asbestos during his military service.

4.  Thereafter, return the Veteran's claims file to the examiner who performed the August 2011 VA audiological examination.  If this examiner is no longer available to complete an addendum to his opinion, provide the Veteran's claims file to a similarly qualified audiologist or ENT physician to ascertain the etiology of his present hearing loss disability and chronic perforated tympanic membranes.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) January 11, 1982 audiogram at entrance into service,

ii) audiograms performed during military service, 

iii) the incident reported in May 2004 in which the Veteran was within 30 meters of mortar blasts and reported that soon after his left ear went numb, 

iv) the Veteran's other reported exposures to acoustic trauma from generators, gunfire, and aircraft, 

v) the surgery for perforated tympanic membranes prior to service in January 2003 and the private doctor's letter in February 2003, 

vi) the reported head injury in 2004 when he hit his head while entering a bunker trying to take cover from mortar attack, and 

vii) findings in the service treatment records regarding chronic tympanic membrane perforation. 

b) After review of the claims file please provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that, regardless of the events reported by the Veteran in service, the Veteran's preexisting hearing loss disability and/or chronic tympanic membrane perforation was not aggravated by service (i.e., that any increase in disability was the result of the natural progression of the disabilities).  

c) In providing these opinions, the examiner must acknowledge any lay statements regarding symptomatology experienced in service and since service.  

d) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Return the Veteran's claims file to the examiner who performed the August 2011 VA cervical spine examination.  If this examiner is no longer available to complete an addendum to the opinion, provide the Veteran's claims file to a similarly qualified clinician to ascertain the etiology of his current cervical spine disability.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests should be conducted.  

a) The examiner should review the entire record and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current cervical spine disability had its clinical onset during active service, or is related to any in-service disease, event, or injury, including the reported head injury in 2004 when he hit his head while entering a bunker trying to take cover from mortar attack, and the June 2004 finding of cervical strain.  If arthritis is diagnosed, the examiner should state whether it manifested within one year of separation from service.  

b) In providing this opinion, the examiner must acknowledge the Veteran's testimony regarding chronic symptomatology since service.  

c) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including headaches and dizziness. The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  

a) The VA examiner's opinion must address the following: 

i)  Whether the Veteran's complaints of headaches and dizziness, and related symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

ii)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology and the December 2004 complaint of headaches and dizziness. 

b) The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7.  After the requested examinations and/or supplemental opinions have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



